Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 1 of 13



                                  UNITED STATES DISTRICT
                               SOUTHERN DISTRICT OF FLORIDA
                                      IN ADMIRALTY

                                            CASE NO.:

  PD MARINER, LLC., a
  Delaware Corporation,

         Plaintiff,
  vs.

  PANTAENIUS AMERICA, LTD
  d/b/a Pantaenius Yacht Insurance,
  a New York Corporation, AGCS MARINE
  INSURANCE COMPANY, an Illinois
  Corporation, and STARSTONE NATIONAL
  INSURANCE COMPANY, a Delaware
  Corporation, BULLHEAD MARINE, INC.,
  a Florida, Corporation,

        Defendants.
  ______________________________________/

                                    VERIFIED COMPLAINT

         COMES NOW the Plaintiff, PD MARINER, LLC., (hereinafter “PLAINTIFF”) by and

  through his undersigned counsel, and hereby files this his Complaint against Defendants,

  PANTAENIUS AMERICA, LTD., d/b/a Pantaenius Yacht Insurance, AGCS MARINE

  INSURANCE COMPANY, STARSTONE NATIONAL INSURANCE COMPANY, and

  BULLHEAD MARINE, INC(hereinafter “DEFENDANTS”), and states as follows:

                                  JURISDICTION AND VENUE

          1.     This is a case of admiralty and maritime jurisdiction as hereinafter more fully

  appears. Jurisdiction arises under 28 U. S. C. §1333 and is an admiralty and maritime claim within

  the meaning of Rule 9(h), under Federal Rules of Civil Procedure and Rule F of the Supplemental

  Rules for Certain Admiralty and Maritime claims.
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 2 of 13



                                                                                            CASE NO.:
                                                                                                  Page 2

             2.   At all times material to this claim, Plaintiff PD MARINER, LLC., was a Delaware

  LLC., and owner of the Vessel, M/Y “Bow To My Stern”, and sui juris.

             3.   This action seeks damages against Defendants PANTAENIUS, AGCS and

  STARSTONE, for breach of insurance contract and for common law bad faith, and against

  Defendant BULLHEAD MARINE. INC., for breach of a marine service contract for services to a

  vessel..

             4.   This action also seeks damages against Defendant BULLHEAD MARINE. INC., for

  breach of a marine service contract for services to a vessel.

             5.   Venue of this action lies in the Southern District of Florida, as Vessel in question is

  berthed in South Florida within the District and acts and events giving rise to this action occurred

  within the Southern District of Florida.

                                              THE PARTIES

             6.   At all material times, PD MARINER, LLC., was and is sui juris, and at all times

  material hereto, was and is the owner of the vessel which is the subject of this lawsuit.

             7.   PANTAENIUS AMERICA, LTD., (“ PANTAENIUS”) at all times material, was and

  is a New York corporation and a citizen of the state of New York, with its principal place of

  business located in Harrison, New York. PANTAENIUS did and does do business throughout the

  United States, including the State of Florida, and is licensed to transact business in the state of

  Florida.

             8.    AGCS MARINE INSURANCE COMPANY (“AGCS”) at all times material, was

  and is a Illinois corporation and a citizen of the state of Illinois, with its principal place of business
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 3 of 13



                                                                                        CASE NO.:
                                                                                              Page 3

  located in Chicago, Illinois. AGCS did and does do business throughout the United States, including

  the state of Florida, and is licensed to transact business in the State of Florida.

         9.      STARSTONE NATIONAL INSURANCE COMPANY(“STARSTONE”) at all times

  material, was and is a Delaware corporation and a citizen of the state of Delaware, with its principal

  place of business located in Jersey City, New Jersey. STARSTONE did and does do business

  throughout the United States, including the State of Florida, and is licensed to transact business in

  the State of Florida.

         10.     Defendant BULLHEAD MARINE, INC. (“BULLHEAD”), is a Florida corporation

  located in Ft. Pierce, Florida, which at all times was doing business within the District as a marine

  service company.

                          FACTUAL ALLEGATIONS - INSURANCE CLAIM

         11.     On or about September 16, 2017, PANTAENIUS issued a marine insurance yacht

  policy to Plaintiff, as a Named Insured, on the vessel M/Y “Bow To My Stern” (the “Vessel”). The

  subject insurance policy, Reference No. 21255564, listed, as “Issuing Insurance Companies”, AGCS

  MARINE INSURANCE COMPANY, and STARSTONE NATIONAL INSURANCE COMPANY).

         12.     PANTAENIUS held itself out as the agent of, and acting and having acted on behalf

  of, AGCS and STARSTONE, at all relevant times, including with respect to the issuance of

  insurance coverage and communicating with Plaintiff on all matters material to the policy of

  insurance at issue and the underlying facts pertaining to Plaintiff’s claim. PANTAENIUS, AGCS

  and STARSTONE, for all are referenced herein collectively as “Defendant Insurers.” (See Exhibit

  A.)
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 4 of 13



                                                                                        CASE NO.:
                                                                                              Page 4

         13.      The subject insurance policy Reference No. 21255564 provided, inter alia, hull and

  machinery coverage for a one-year period beginning September 16, 2017 and extending through

  September 16,2018, and provided hull coverage for an agreed value of $435,000.

         14.      A copy of policy Reference No. 21255564 with declarations page is attached hereto

  as Exhibit A.

         15.      Plaintiff paid the policy premium of $6,326.25 and otherwise complied with all of

  his obligations under the policy.

         16.      On or about June 5, 2018, (within the policy period) the subject Vessel, suffered

  damage in Fort Pierce FL., when a cable on the davit/crane parted while lifting the Vessel’s tender

  out of the water, causing damage to the davit, the cable, the tender, the tender’s outboard engine and

  portions of the hull and deck of the Vessel.

         17.      Plaintiff timely reported the claim to the Defendant Insurers, seeking insurance

  coverage for damages incurred, repairs to the vessel and its machinery, and dockage during the

  pendency of the repairs.

         18.      As the Vessel was transiting up North along the Intercoastal Waterway in Florida,

  the Vessel suffered additional damage, when a mooring ball cable wrapped around the rudder,

  propeller and shaft, causing addition damage to the Vessel.

         19.      To date, the Defendant Insurers have made only partial payment of Plaintiff’s

  claims; however, the Defendant Insurers deny insurance to fully cover Plaintiff for its losses.

  Specifically, the Insurers have failed to fully cover repairs for the damages resulting from the cable

  breaking and damage to the davit, crane and hull and machinery, the tender’s outboard, the rudder,
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 5 of 13



                                                                                         CASE NO.:
                                                                                               Page 5

  propeller and shaft, the cost of haul out, storage and other related costs, and have failed to fully

  cover the costs of dry dock during the pendency of repairs.

             FACTUAL ALLEGATIONS - MARINE REPAIR & SERVICE CLAIM

          20.     On or September of 2017, Plaintiff and Defendant BULLHEAD MARINE, INC.,

  entered into a series of marine contracts or agreements for the Defendant BULLHEAD to perform

  repairs to the Plaintiff’s vessel.

          21.     As part of the repair work, Defendant would provide services and materials to the

  Plaintiff, partially related to the repair and rebuild of the Vessel’s davit/crane and components. (See

  Bullhead invoice, Exhibit B.)

          22.     Defendant made assurances to the Plaintiff that Defendant would use proper

  equipment and components related to the repairs.

          23.     Based on the Defendant’s assurances that it would use proper equipment, parts and

  services, Plaintiff agreed to have the Defendant perform the work on his vessel.

          24.     The parties entered into an Agreement as set forth in the attached invoice marked as

  Exhibit B.

          25.     Defendant assured the Plaintiff that the work would be properly completed.

          26.     The invoices outlined the contracted work to repair the Vessel’s davit and crane for

  the Plaintiff (See Exhibit B).

          27.     On or about June 5, 2018, the repairs failed when the Vessel’s davit broke, causing

  damages to the Vessel, and the vessel’s tender and the tender’s outboard engine.

          28.     An inspection of the davit, its internal components, the internal wire to the
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 6 of 13



                                                                                        CASE NO.:
                                                                                              Page 6

  crane/davit showed that they were improperly installed, and that proper parts were not used or

  replaced in the davit.

         29.     Plaintiff notified the Defendant that it had breached the agreement with the use of

  non-conforming parts and/or services. Plaintiff was forced to attempt to repair the Vessel and the

  davit based on the improper prior work done by the Defendant, and the parts and labor that were

  provided did not perform as required. As a result of improper services and work, there were

  damages to the Plaintiff’s vessel.

         30.     Plaintiff had paid the Defendant for those services for parts, labor and various costs.

         31.     Plaintiff made demand for compensation or repairs and Defendant refused to

  compensate the Plaintiff. As of the date of this filing, the equipment, davit/crane are still not

  operating properly.

                                               COUNT I

   BREACH OF CONTRACT OF INSURANCE - PANTAENIUS, AGCS and STARSTONE

          The allegations contained in paragraphs 1 through 31 are incorporated herein by reference.

         32.     This is an action for breach of a contract of marine insurance.

         33.     Plaintiff fully performed under the terms of the contract, and gave adequate

  consideration in the form of the full policy premium. Plaintiff fully performed all of his obligations

  and responsibilities, and completed and satisfied all obligations imposed on the Plaintiff under the

  above-described agreement.

         34.     During the period of time in which coverage was in effect, Plaintiff incurred

  substantial loss to his covered property and made a timely claim for repairs and storage charges
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 7 of 13



                                                                                         CASE NO.:
                                                                                               Page 7

  under the policy for the losses connected thereto.

         35.     Defendants breached the contract of insurance by failing to perform their obligation

  under the contract, to wit, refusing to pay Plaintiff to the extent of its covered loss, and by failing

  to deal with its insured with the utmost good faith and fair dealing, as Florida and New York law

  provide.

         36.     Defendants’ breach of the contract of insurance has caused Plaintiff to incur

  substantial foreseeable and consequential damages, including but not limited to post-casualty

  expenditures with regard to sue and labor, and has further caused Plaintiff to incur substantial

  attorneys’ fees that Plaintiff is entitled to recoup pursuant to maritime law, common law and

  applicable statutes, including but not limited to §627.428, Fla. Stat. and N.Y. Ins. Law § 5106(a).

         WHEREFORE, based on the foregoing, Plaintiff demands judgment against PANTAENIUS,

  AGCS and STARSTONE for compensatory damages, attorneys’ fees, interest, costs and for such

  other and further relief as this Court deems just and proper.

                                               COUNT II

        BAD FAITH CLAIMS HANDLING - PANTAENIUS, AGCS and STARSTONE

         The allegations contained in paragraphs 1 through 31 are incorporated herein by reference.

         37.     This is an action for bad faith claims handling.

         38.     Defendants owed a duty to Plaintiff to provide the same degree of care and diligence

  in the investigation, evaluation, analysis and adjustment of the claims and damages arising from the

  June 5, 2018, davit incident and the subsequent rudder damage to the insured Vessel, that any

  reasonable insurer exercising ordinary care and prudence would have exercised.
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 8 of 13



                                                                                          CASE NO.:
                                                                                                Page 8

         39.     Defendants owed Plaintiff a duty of good faith and fair dealing.

         40.     The above duties arose from common law and statutory law, codified at Fla. Stat. §

  624.155.

         41.      Defendants breached all of these duties to Plaintiff by failing to properly investigate,

  evaluate, analyze and adjust the claims, by failing to act in good faith and deal fairly with their

  insured, by delaying its investigation, by refusing to timely attend vessel inspections, by refusing to

  travel to marine repair locations, by refusing to utilize the equipment manufacturer

  recommendations for necessary repairs to the vessel and her equipment, and by otherwise refusing

  to expeditiously authorize repairs.

         42.     Defendants’ conduct in this matter was in utter disregard for the interests of Plaintiff

  and in bad faith.

         43.     As a direct and proximate result of Defendants’ breaches of their duties to treat

  Plaintiff with utmost good faith and expeditiously adjust the claim in order that the insured could

  mitigate damages, Plaintiff has been and continues to be damaged.

         WHEREFORE, based on the foregoing, Plaintiff PD MARINER, LLC., demands judgment

  against PANTAENIUS, AGCS and STARSTONE, for compensatory damages, pre-judgment and

  post judgment interest, costs and attorney’s fees and for such other and further relief as is

  appropriate under the circumstances.

       COUNT III - BREACH OF MARITIME SERVICE AGREEMENT - BULLHEAD

         Plaintiff re-affirms and re-alleges paragraphs 1 through 31 as though fully incorporated

  herein, and further alleges:
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 9 of 13



                                                                                          CASE NO.:
                                                                                                Page 9

          44.     The Plaintiff and Defendant entered into a maritime service contract for the

  Defendant to provide good parts and labor to repair the Plaintiff’s vessel as set forth in the invoices.

          45.     Defendant has materially breached the contract by:

                  a.      Failing to properly repair the Vessel’s davit and crane;

                  b.      By not using proper parts and components;

                  c.      By using non-conforming or undersized parts;

                  d.      By making repairs and services on the davit in such a way that it was not fit

                          for its use;

          46.     As a direct and proximate cause of the Defendant’s breach, Plaintiff has been, and

  continues to be damages.

          47.     Plaintiff has been monetarily damages for the improper work, for non-conforming

  parts, for non-conforming repair work, and as a result, Plaintiff’s Vessel has been damaged, as well

  as the tender, the tender’s outboard engine and is still suffering damage.

          WHEREFORE, Plaintiff demand judgment against Defendant BULLHEAD MARINE, INC.,

  for damages, costs and such other relief this Court finds just and proper.

       COUNT IV - UCC BREACH OF WARRANTY OF WORKMANLIKE SERVICE-
                                 BULLHEAD

          Plaintiff re-affirms and re-alleges paragraphs 1 through 31 as though fully incorporated

  herein, and further alleges:

          48.     Plaintiff and Defendant entered into a maritime contract for the repairs to the

  Plaintiff’s vessel.

          49.     Defendant provided an implied agreement that it would perform the work in a
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 10 of 13



                                                                                         CASE NO.:
                                                                                              Page 10

   diligent and workmanlike manner.

          50.        The work that was contracted for was not done diligently or workmanlike manner.

          51.        The Defendant failed to use proper parts and equipment.

          52.        The Defendant breached the warranty of workmanlike service by:

                     a.     Using improper parts and components;

                     b.     Defendant used parts that were not adequate for the job as provided.

                     c.     Defendant used parts that were not able to lift the tender as agreed upon.

          53.        Plaintiff has suffered compensatory, consequential and incidental monetary damages

   for the damages and loss of the use of the Plaintiff’s Vessel’s equipment, loss to the tender and it’s

   outboard engine, damage for replacing and repairing parts and labor, property damage to the Vessel

   and its tender.

          WHEREFORE, Plaintiff demands judgement against Defendant BULLHEAD for

   Defendant’s breach of warranty of workmanlike service and requests damages against the Defendant

   for its loss as well as interest, costs, and attorney’s fees, and for such other relief this Court may

   deem just and proper.

                     COUNT V - UCC BREACH OF APPLIED WARRANTY OF
                     FITNESS FOR A PARTICULAR PURPOSE - BULLHEAD

          Plaintiff re-affirms and re-alleges paragraphs 1 through 31 as though fully incorporated

   herein, and further alleges:

          54.        Defendant sold various marine parts and provided service to the Plaintiff knowing

   that the Plaintiff was purchasing these parts for the repairs of the Vessel.

          55.        Defendant falsely represented that these parts would be adequate for the job
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 11 of 13



                                                                                          CASE NO.:
                                                                                               Page 11

   described, mainly being able to lift the tender.

          56.      Defendant sold Plaintiff various parts knowing that the Plaintiff relied on the

   Defendant’s superior knowledge of the repairs required and that it was able to do the job as

   requested.

          57.      Defendant knew that the Plaintiff was relying on Defendant’s skill and judgment in

   selecting the various repair parts and services to be provided to the Plaintiff based on Defendant’s

   represented skill and advise.

          58.      The Plaintiff recently relied on Defendant’s selection and description of the parts and

   the recommended work.

          59.      The Defendant sold the Plaintiff parts and services that were not proper for the job

   as described.

          60.      The Defendant sold the Plaintiff parts that were different than what were invoiced

   for and were promised to be used.

          61.      The Plaintiff has suffered compensatory, consequential and incidental monetary

   damages and loss of the use of the Plaintiff’s Vessel’s equipment, loss to the tender and it’s

   outboard engine, damage for replacing and repairing parts and labor, property damage to the Vessel.

          WHEREFORE, Plaintiff demands judgement against Defendant BULLHEAD for breach of

   warranty of fitness for a particular purpose and requests damages against the Defendant as well as

   interest, costs, and attorney’s fees, and for such other relief this Court may deem just and proper.



       COUNT VI - BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY -
                                BULLHEAD
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 12 of 13



                                                                                        CASE NO.:
                                                                                             Page 12

             Plaintiff re-affirms and re-alleges paragraphs 1 through 31 as though fully incorporated

   herein, and further alleges:

             62.    Defendant BULLHEAD provided Plaintiff with an implied warranty of

   merchantability of parts and service for the Plaintiff’s Vessel.

             63.    Specifically, Defendant warranted to the Plaintiff that Defendant would use proper

   parts for the job as described.

             64.    Defendant sold the Plaintiff non-conforming parts that were not proper for the job

   or parts that were not as described, namely sizeable wire to lift the tender.

             65.    Plaintiff provided notice to the Defendant of the Defendant’s breach of implied

   warranty of merchantability.

             66.    The Plaintiff has suffered compensatory, consequential and incidental monetary

   damages for the damages and loss of the use of the Plaintiff’s Vessel’s equipment, loss to the tender

   and it’s outboard engine, damage for replacing and repairing parts and labor, property damage to

   the Vessel.

             WHEREFORE, Plaintiff demands judgement against Defendant BULLHEAD for

   Defendant’s breach of implied warranty of merchantability, for damages against the Defendant, as

   well as interest, costs, and attorney’s fees, and for such other relief this Court may deem just and

   proper.
Case 2:19-cv-14474-DMM Document 1 Entered on FLSD Docket 12/12/2019 Page 13 of 13



                                                                              CASE NO.:
                                                                                   Page 13

                                CERTIFICATE OF SERVICE

          IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing was filed via
   transmission of Notice of Electronic Filing generated by CM/ECF this 9th day of December,
   2019.

                                            Respectfully submitted,

                                            KARCHER, CANNING & KARCHER
                                            Attorneys for Plaintiff
                                            760 N.E. 7th Avenue
                                            Dania Beach, FL 33004
                                            Tel: 954/929-7800
                                            Fax : 954/929-7799
                                            E-mail: mrk@ukandk.com

                                            By: /s/ Michael R. Karcher
                                                   MICHAEL R. KARCHER
                                                   FLORIDA BAR NO. 516287
